IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER              §
OF THE BAR OF THE SUPREME              §
COURT OF THE STATE OF                  § No. 463, 2017
DELAWARE:                              §
                                       §
      TIMOTHY A. DILLON                §

                   Submitted: November 21, 2017
                    Decided: December 12, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                    ORDER

      This 12th day of December 2017, it appears to the Court that:

      (1)    This is a lawyer disciplinary proceeding. On November 7, 2017,

the Board on Professional Responsibility filed a report with this Court

recommending that the respondent, Timothy A. Dillon, Equire, be publicly

reprimanded and placed on a period of probation for two years, with the

imposition of specific conditions. A copy of the Board’s report is attached to

this order. Neither the Office of Disciplinary Counsel nor Dillon has filed any

objections to the Board’s report.

      (2)    The Court has considered the matter carefully. We find the

Board’s recommendation of a public reprimand with a two-year period of

probation with conditions to be appropriate. Thus, we accept the Board’s
findings and recommendation for discipline and incorporate the Board’s

findings and recommendation by reference.

      NOW, THEREFORE, IT IS ORDERED that the Board’s November 7,

2017 report is hereby ACCEPTED. The Office of Disciplinary Counsel shall

disseminate this Order in accordance with Rule 14 of the Delaware Lawyers’

Rules of Disciplinary Procedure.

                                     BY THE COURT:


                                     /s/ James T. Vaughn, Jr.
                                           Justice




                                   -2-